The sole issue raised on the defendant’s appeal from a conviction of robbery (G. L. c. 265, § 19) is whether the judge erred in denying the defendant’s motion for a mistrial, based on the prosecutor’s closing argument to the jury. The prosecutor in his remarks referred to records of conviction which had been introduced in evidence against the defendant and stated to the jury, “These are offered for the purpose of affecting your judgment as to the credibility of the witness, for that purpose and for no more. So, ultimately, what the question in this case comes down to is this: Are you going to take the word of a retired, disabled war veteran [the victim] [and] two police officers against a man who took the stand who has been convicted of distributing heroin?” The defendant argues on appeal that these remarks were improper because they introduced the prosecutor’s personal opinion that retired war veterans as a class are more credible than convicted distributors of drugs.
There was no error. The prosecutor’s statement referred to records of prior convictions properly admitted in evidence for impeachment purposes under G. L. c. 233, § 21, and to the jury’s function of assessing the credibility of witnesses. The remarks were addressed to evidence at trial consisting of conflicting testimony by the defendant and by the Commonwealth’s witnesses, and the prosecutor did not exceed the limits of permissible argument in asking the jury to draw certain inferences about the credibility of the defendant based on his prior convictions. See Commonwealth v. MacDonald (No. 1), 368 Mass. 395, 401 (1975); Common*838wealth v. Cheek, 374 Mass. 613, 618-619 (1978); Commonwealth v. Fitzgerald, 376 Mass. 402, 416-423 (1978); Commonwealth v. Campbell, 378 Mass. 680, 703 (1979); Commonwealth v. Brown, 6 Mass. App. Ct. 854 (1978). Cf. Commonwealth v. Dougan, 377 Mass. 303, 311-312 (1979); Commonwealth v. Roberts, 378 Mass. 116, 126-128 (1979).
James A. O’Donovan for the defendant.
Leonard J. Henson, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.